'Actions were brought by the respective plaintiffs to recover damages for personal injuries sustained by them because of the alleged unsafe condition of one of the city’s highways. The actions were tried together and separate verdicts rendered in favor of plaintiffs. From the judgments entered thereon and from the order denying its motion for a new trial, defendant appeals. Judgments and order unanimously affirmed, with costs. The matter upon which the city bases its complaint concerning the conduct of a juror was *882called to the attention of the city during the trial. It had opportunity to act then but failed to do so. It should not be heard to complain now. Present —- Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.